Citation Nr: 1756639	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-03 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetic peripheral neuropathy of the bilateral lower extremities, as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for a sleep disability.

4.  Entitlement to service connection for anxiety.

5.  Entitlement to service connection for anguish.

6.  Entitlement to service connection for memory loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.

This appeal is before the Board of Veterans' Appeals (Board) from June 2012, June 2014, and July 2014 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In June 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.

In September 2015, the Board denied the Veteran's claim for service connection for diabetic peripheral neuropathy.  He appealed this denial to the United States Court of Appeals for Veterans Claims (Court), which vacated the denial in a June 2017 memorandum decision.  The issue is therefore again before the Board.

The issues of entitlement to service connection for depression, a sleep disorder, anxiety, anguish, memory loss, and tinnitus and entitlement to an evaluation in excess of 20 percent for diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not suffer from peripheral neuropathy related to diabetes mellitus, or to service.


CONCLUSION OF LAW

The criteria for service connection for diabetic peripheral neuropathy of the bilateral lower extremities, as secondary to service-connected diabetes mellitus, have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In addressing the Court's June 2017 memorandum decision, the Board herein incorporates by reference the entirety of the law, facts, and analysis as articulated in the vacated September 2015 decision, adding the below addendum to address the Court's concerns.  The Board notes that the Veteran has not submitted additional evidence since the vacated September 2015 decision, with the exception of a September 2017 informal hearing presentation that consisted of a verbatim reiteration of the memorandum decision.  Furthermore, VA treatment records which have been associated with the claims file since the September 2015 decision make passing references to diabetes mellitus with associated neuropathy.  These references appear to be based only on the Veteran's reports, as there is no indication of any objective medical evidence which contradicts the below analysis.

The Court sought clarification in the analysis in the September 2015 analysis to the extent that the Board (1) found the onset date of diabetes to be irrelevant yet relied on May 2012 and July 2014 VA examination opinions with rationales based on the onset date, (2) did not analyze the credibility of the Veteran's testimony that he was first diagnosed with diabetes mellitus in 1995 or 1996, and (3) failed to clarify whether it found that the weight of the evidence reflected a current diagnosis of peripheral neuropathy and whether the lack of a confirmed diagnosis served as a basis for its decision.  The Board clarifies each point as follows:

The Board's finding is based on objective evidence, which is inconsistent with a diagnosis of peripheral neuropathy.  The opinion of the initial May 2012 VA examination report is based on the onset timeline of diabetes and symptoms of neuropathy, as well as the Veteran's own reports of a private electromyography study (EMG) from 2011.  The examiner also determined, however, that more objective testing was necessary, and so the Veteran was scheduled for a second May 2012 VA examination to provide an EMG and a nerve conduction study (NCV).  Based on this objective testing, the examiner concluded that the Veteran did not have a diagnosis of diabetic neuropathy, and instead diagnosed neuropathy caused either by radiculopathy from a lumbar spine disability or by trauma, specifically a remote injury to the right peroneal nerve which was sequelae to a laceration scar.  The examiner explained that the EMG and NCV showed no evidence of current peripheral neuropathy.  The Board's decision is based not on the first May 2012 VA examination but on the second one, in which the examiner diagnosed a lack of peripheral neuropathy based on the EMG and NCV without reference to the diagnosis timeline.  Similarly, the July 2014 VA noted that the Veteran had EMG studies in the past that did not support a diagnosis of diabetic neuropathy.  While this examiner noted that there was evidence that the Veteran reported symptoms prior to the onset of diabetes, the examiner clearly did not consider this fact dispositive to an opinion because a second EMG was offered and declined.  The Board finds the May 2012 EMG results more probative than the January 2014 diagnosis of the private physician, which listed multiple diagnoses with contradictory etiologies for which he did not explain likelihood.

Thus, the Board need not accept or deny the Veteran's statements that he was diagnosed with diabetes mellitus in 1995 or 1996.  His claim is denied based on the objective EMG study showing no diabetic neuropathy regardless of when the Veteran was diagnosed with diabetes mellitus.  To the extent that the Court requires a credibility analysis, the Board does not find the statement to be credible.  VA treatment records reflect that in August 2009 the Veteran reported that he had been told by prior physicians that he was borderline diabetic.  He requested that he be tested for diabetes.  Similarly, private treatment records establish that in March 2011 the Veteran reported that he had been diagnosed as borderline diabetic but had a family history and was concerned that he might actually be diabetic.  These statements contradict his hearing testimony that his diabetes was discovered in 1995 or 1996 and that he began medication for it in 1998 or 1999.  The Board finds that the inconsistency of the Veteran's statements undermines his credibility.  The Board further notes that at his hearing the Veteran reported that records of his reported 1995/1996 diagnosis were unavailable because of the two physicians he did not know how to contact the retired one and the other had died.  

Evidence establishes that the Veteran exhibits a neurological disability of the lower extremities.  To the extent that the Veteran is claiming peripheral neuropathy, the Board finds that the evidence weighs against a finding of such a diagnosis.  The Board, however, construes the Veteran's claim broadly, and as alternative diagnoses have been offered for the same symptoms underlying the Veteran's claim, the Board does not base its decision on a finding that he does not exhibit a current neurological disability.  His disability is not peripheral neuropathy, but if it were shown to be related to service or to a service-connected disability, the Board would grant service connection.

Additionally, the June 2017 memorandum decision contained some discussion of the Veteran's argument that the duty to assist compels VA to attempt to obtain medical records.  Specifically, in his brief before the Court the Veteran made reference to private medical records dated 2009 through December 2010, private medical records from May 2015, and a 2011 private EMG report.  Under 38 C.F.R. § 3.159(e)(2), if VA becomes aware of the existence of relevant records before deciding the claim, VA will notify the claimant of the records and request that the claimant provide a release for the records.  If no release is provided, VA will request that the claimant obtain the records and provide them.

The Board finds that the private treatment records from 2009 to December 2010 do not exist.  When the Veteran in May 2011 initially authorized VA to obtain his private treatment records, he gave such authorization for records beginning January 2011.  The first treatment record supplied by his physician was dated March 2011 and states that the Veteran wished to establish care and be tested for diabetes.  At his June 2015 hearing, the Veteran stated that he began seeing this physician soon after moving to the area.  His representative asked if this meant he saw that physician going back to around 2009, and the Veteran responded, "Something like that."  Because the Veteran's statement suggests uncertainty, and because the March 2011 record, which states that the Veteran had come to establish care, the Board finds that records from this physician prior to March 2011 do not exist and VA has no duty to assist in obtaining them.

Similarly, the Board finds that there is no current duty to assist the Veteran in obtaining private records from May 2015.  The Veteran on numerous occasions was asked to send in any medical records in his possession.  He submitted records from as late as January 2014.  The hearing transcript reflects that the Veteran was in possession of the May 2015 treatment record, so VA has no duty to assist him in obtaining it.  The only possible duty VA could have is to give him notice of the need to submit this record.  The Board finds that this duty is met because the Veteran has actual knowledge of the need to submit this record.  While the Veteran may not have had actual knowledge prior to the September 2015 vacated denial, he certainly has it now, given that his representative argued before the Court that this record was relevant.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  He has inexplicably still submitted neither the record nor an authorization to allow VA to obtain the record directly from the physician.

Finally, the Board finds that there is no current duty to assist the Veteran in obtaining a 2011 private EMG report.  As discussed above, the Veteran was informed numerous times of the need to submit relevant private treatment records or to authorize VA to obtain them on his behalf.  When asked by VA physicians to authorize access to the records, the Veteran declined.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA has made reasonable efforts to assist the Veteran in obtaining all relevant records.  He was aware that VA did not have access to these records since he had declined to make access available in the past.  The record was held open after his June 2015 hearing specifically to allow time to submit more records, but none were submitted.  Now, after his representative argued before the Court that this report was needed to decide his claim, he still has yet to submit the record or authorize VA to obtain it on his behalf.  

For these reasons and those described in the vacated September 2015 Board decision, the Board finds that VA has met its duty to assist, and that the evidence weighs against a finding of peripheral neuropathy related to service-connected diabetes.  Service connection is therefore denied.


ORDER

Service connection for diabetic peripheral neuropathy of the bilateral lower extremities, as secondary to service-connected diabetes mellitus, is denied.


REMAND

The Board remanded the remaining issues in September 2015 with instruction to issue a statement of the case to answer the Veteran's notices of disagreement received in June 2015 and July 2015 in compliance with Manlincon v. West, 12 Vet. App. 238 (1999).  See 38 C.F.R. § 19.9(c).  No such statements of the case have been issues in the intervening period.  The Board must therefore remand these issues again to ensure compliance with the instructions in its September 2015 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.

2.  Provide a statement of the case to the Veteran and his representative regarding the issues of entitlement to service connection for depression, a sleep disorder, anxiety, anguish, memory loss, and tinnitus and entitlement to an evaluation in excess of 20 percent for diabetes mellitus.  If, and only if, the Veteran perfects the appeal to any issues, they must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


